
	

113 HR 5429 IH: Open Internet Act of 2014
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5429
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. Peters of California introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Telecommunications Act of 1996 to restore the authority of the Federal Communications
			 Commission to adopt certain rules relating to preserving the open Internet
			 and to direct the Commission to take all actions necessary to restore to
			 effect vacated portions of such rules.
	
	
		1.Short titleThis Act may be cited as the Open Internet Act of 2014.
		2.Authority for and restoration of 2010 open Internet rulesSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—
			(1)by redesignating subsection (d) as subsection (e); and
			(2)by inserting after subsection (c) the following:
				
					(d)Authority for and restoration of 2010 open Internet rulesNotwithstanding sections 3(51) and 332(c)(2) of the Communications Act of 1934 (47 U.S.C. 153(51);
			 332(c)(2)), the Commission is authorized by this section to adopt the
			 rules adopted on December 21, 2010, in the Report and Order in the matter
			 of preserving the open Internet and broadband industry practices (FCC
			 10–201). Not later than 180 days after the date of the enactment of the Open Internet Act of 2014, the Commission shall take all actions necessary to restore to effect the portions of such rules
			 that were vacated by the United States Court of Appeals for the District
			 of Columbia Circuit in Verizon v. Federal Communications Commission (No.
			 11–1355; decided on January 14, 2014)..
			
